DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/098917 A1, a copy of which was provided with the Information Disclosure Statement dated March 17, 2020.
Regarding claims 1 and 2, WO ‘917 discloses a casting device (abstract; and Figures 3, 6, and 8), in which the casting device comprises the following structural features (also refer to annotated Figures 6 and 8 of WO ‘917 below):
a sleeve (8) that communicates with a cavity (5) of a mold to be decompressed, wherein the sleeve (8) has a pouring hole (8a);
a tip to be inserted into the sleeve (8) and operable to advance toward the cavity (5) of the mold;
a rod to be mounted on the tip inserted into the sleeve (8);
an injection device that applies a force to the tip via the rod;
a sliding member that slides with the rod centrally to form a gap between the sliding member and the sleeve (8);
a seal member that is disposed on the outer circumference of the sliding member, wherein the gap is formed between the seal member and a middle section of the sleeve (8); and
a suction device (46) that suctions air in the sleeve (8).
As to the claimed first and second states of the seal member receiving a smaller force from a middle section of the sleeve in the second state relative to the first state, these states are considered as process (functional) conditions, wherein the device of WO ‘917 can operate in the claimed first and second states during advance and retreat of the injection device with respect to forces applied by the middle section of the sleeve acting upon the seal member (see annotated Figures 6 and 8 of WO ‘917 below).


    PNG
    media_image1.png
    447
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    624
    media_image2.png
    Greyscale

Regarding claim 3, the seal member has first and second edges, wherein a side toward the first edge adheres to an entire circumference of the sliding member, with the second edge disposed toward the injection device (see annotated Figures 6 and 8).
Regarding claim 7, a blowing device (37) can blow air into the pouring hole (8a).
Regarding claim 12, an air filter is disposed in piping of the suction device (46).

Allowable Subject Matter
Claims 4-6, 8-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on August 5, 2021.  Also, an Information Disclosure Statement dated June 10, 2021 has been considered and initialed, and a copy is provided with this Office Action.  The amendment overcomes the prior objection to the abstract, as well as the prior 35 USC 112(b) rejections.  Claims 15-19 remain withdrawn from consideration as drawn to non-elected inventions.  Claims 4-6, 8-11, 13, and 14 are indicated as allowable subject matter in above section 4.  Claims 1-14 remain under consideration in the application.

Applicants' arguments filed August 5, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 11-13 of the amendment, the applicants have amended independent claim 1 to recite “a sliding member that slides with the rod centrally to form a gap between the sliding member and the sleeve”.  However, the examiner respectfully disagrees that this amendment would overcome the current prior art set forth in the 35 USC 102(a)(1) rejection.  Based on the annotated drawing of WO ‘917 above (and in referring to the newly underlined portions in the above 35 USC 102(a)(1) rejection section), the amended limitation of claim 1 is still met by the teachings of WO ‘917.  However, based on the applicants’ argument in lines 3 and 4 on page 12 of the REMARKS section, the examiner agrees that WO ‘917 fails to teach that the rod slides through the center of the sliding member.  Although this argument is persuasive, it is not commensurate with the scope of the claim.  If the applicants amend independent claim 1 to include this feature, then it would overcome 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 12, 2021